Citation Nr: 0215012	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  98-14 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a temporary total evaluation for the 
period from August 1, 1997, to November 18, 1997 pursuant to 
the provisions of 38 C.F.R. § 4.30 (2001).  

2.  Entitlement to payment for the cost of unauthorized 
medical expenses for medical services rendered at Valley 
Regional Medical Center, Brownsville, Texas on July 30, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from September 1972 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

This matter also arises on appeal from an April 1999 
determination of the Audie L. Murphy Memorial Veterans 
Hospital Division (ALMMVHD) wherein payment of the cost of 
unauthorized medical expenses for medical services rendered 
at Valley Regional Medical Center, Brownsville, Texas on July 
30, 1998, was denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).




The veteran requested that a hearing before a Member of the 
Board be scheduled at a local VA office on a VA Form 9 
submitted on each issue.  

The Board notes that the evidence of record appears to be 
incomplete with regard to the issue of payment of the cost of 
unauthorized medical expenses for medical services rendered 
at Valley Regional Medical Center, Brownsville, Texas on July 
30, 1998.  

Initial review of the record finds that evidence identified 
in the statement of the case is not contained in the claims 
file.  This evidence should be obtained and associated with 
the claims file.   

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2001).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain from the ALMMVHD 
a complete copy of the relevant records 
pertaining to the appeal on the issue of 
reimbursement of the cost of unauthorized 
medical expenses at the Valley Regional 
Medical Center for services on July 30, 
1998.  These should include an April 1998 
denial by the Chief of Medical 
Administration Service, records 
pertaining to a July 30, 1998 surgery, an 
April 1999 letter of denial, and a May 
1999 notice of disagreement. 

3.  The local representative should be 
given an opportunity to review the claims 
folder, and a reasonable period of time 
in which to submit a presentation on the 
appellant's behalf.

4.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a hearing at the 
RO before a Member of the Board as soon 
as it may be feasible.  Notice should be 
sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file.

5.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


